Name: 84/159/EEC: Commission Decision of 7 March 1984 repealing Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-03-21

 Avis juridique important|31984D015984/159/EEC: Commission Decision of 7 March 1984 repealing Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands Official Journal L 077 , 21/03/1984 P. 0025 - 0025*****COMMISSION DECISION of 7 March 1984 repealing Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands (84/159/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas Decision 84/36/EEC (6), as amended by Decisions 84/46/EEC (7) and 84/123/EEC (8), established certain protective measures in respect of certain parts of the territory of the Netherlands due to the existence of outbreaks of foot-and-mouth disease; Whereas following the measures taken by the Netherlands authorities the disease has no longer occurred and must be considered as eradicated; Whereas the Netherlands authorities have not used the Community stamp to mark meats obtained in the regions in question throughout the period of prohibition; Whereas it is therefore necessary to re-establish trade from the whole of the territory of the Netherlands; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/36/EEC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 23, 28. 1. 1984, p. 34. (7) OJ No L 28. 31. 1. 1984, p. 19. (8) OJ No L 66, 8. 3. 1984, p. 25.